Exhibit 10.2


FOURTH AMENDMENT AGREEMENT DATED JUNE 3, 2008 TO THE
MINERAL PROPERTY PURCHASE/OPTION AGREEMENT DATED APRIL 1, 2007
AND THE FIRST, SECOND AND THIRD AMENDMENT AGREEMENT DATED
JULY 10, 2007, NOVEMBER 16, 2007 AND FEBRUARY 21, 2008 RESPECTIVELY


BETWEEN:

UYOWA GOLD MINING AND EXPLORATION UMITED   P.O. BOX 80079   DAR ES SALAAM,
TANZANIA   (herein “OWNER”)   (of the first part)   AND: LAKE VICTORIA MINING
COMPANY, INC.,   6805 Sundance Trail, Riverside, california 92506,   (the
“OPTION HOLDER”)   Whereas     (herein 'OPTION HOLDER”)   (of the second part)


R.1     The parties entered into a Mineral Property Purchase/Option Agreement
dated April 1, 2007 (the “Initial Agreement”) and have agreed to amend the
Initial Agreement originally on July 10, 2007 to reflect a change in Section 3.
PURCHASE OPTION, specifically 3.1 b) i. and further agreed to a second amendment
on November 16, 2007 and a third amendment on February 21, 2008. However, the
“OPTION HOLDER” has not fulfilled the terms of the amended agreement of July 10,
2007 or the second amendment of November 16, 2007 or the third amendment of
February 21, 2007. Therefore, the “OWNER” has agreed with the “OPTION HOLDER” to
a Fourth Amendment Agreement to reflect a change in Section 3.1. 3.2 PURCHASE
OPTION and 6.1 and 6.2 VESTING OF INTEREST and Schedule C and is as follows:

     1.     

The above recitals are true and correct and form part of this additional
Amendment Agreement.

       2.     

Section 3.1 and 3.2 of the Initial Agreement is deleted in its entirety and
replaced with the following new section 3.1 and 3.2:

3.1 The OWNER hereby grants to the OPTION HOLDER the sole and exclusive right
and option to acquire an eighty percent (80%) interest in and to the Property,
free and clear of all liens, charges, encumbrances, claims, rights or interest
of any person such option to be exercisable by the OPTION HOLDER completing the
following:

 

 

 

--------------------------------------------------------------------------------

- 2 -

an affiliate of the Option Holder the benefit of the 10% shares shall be derived
from the assignee reflective of the interest in the property subject of this
agreement.

c.     

By the OPTION HOLDER performing on a best efforts basis all of Schedule B.

  d.     

By the OPTION HOLDER fulfilling all of Schedule C.

   

3.2        

Upon the OPTION HOLDER making the payment set out in paragraph 3.1 (a), issuing
the shares as set out in paragraph 3.1 (c) and fulfilling the exploration
commitments set out in paragraph 3.1 d) the Option shall be deemed to have been
exercised and the OPTION HOLDER shall have earned a 80% interest in the
Property.

    3.     

Section 6.1 and 6.2 of the Initial Agreement is deleted in its entirety and
replaced with the following new section 6.1 and 6.2:

 

6.1  Forthwith upon the OPTION HOLDER exercising the Option by performing the
requirements of Section 3.2. the OWNER's eighty percent (80%) interest in and to
the Property shall vest, and shall be deemed for all purposes hereof to have
vested, in the OPTION HOLDER and the OPTION HOLDER shall own an eighty percent
(80%) interest in and to the Property.

6.2  Forthwith upon exercising the Option by performing the requirements of
section 3.2 of this Agreement, the OWNER agrees to deliver to the OPTION HOLDER
a recordable transfer or transfers, or such other instrument as may be required,
of an eighty percent (80%) interest in and to all mineral claims comprising the
Property, except for those mineral claims already recorded in the name of the
OPTION HOLDER, and the OPTION HOLDER shall be entitled forthwith to record such
transfer documents in the appropriate office in the jurisdiction in which the
Property is located.

         4.     

“Schedule C Production and Pre Production Agreement” of the Initial Agreement is
deleted in its entirety and replaced with the following new “Schedule C
Exploration Commitments”:

ScheduleC
Exploration Commitments

         1.     

Within 12 months of the Initial Payment Date the Option Holder agrees to spend a
minimum of $100,000 USD in field exploration.

2.     

Within 24 months of the Initial Payment Date the Option Holder agrees to spend a
minimum of $250,000 USD in field exploration

3.     

Within 36 months of the Initial Payment Date the Option Holder agrees to spend a
minimum of $500,000 USD in field exploration.

   

 

 

--------------------------------------------------------------------------------

- 3 -

4.   Within 48 months ofthe Initial Payment Date the Option Holder agrees to
spend a minimum        of $750,000 USD in field exploration. The “OPTION HOLDER”
will be credited any annual exploration excesses to their subsequent annual
exploration commitments.


        5.     

The Initial Agreement is otherwise in full force and effect.

IN WITNESS WHEREOF the parties hereto have executed this Fourth Agreement as of
the date first above written.

The signature of
UYOWA GOLD MINING AND EXPLORATION LIMITED
was affixed hereto by its authorized signatory:

 

By:       DAVID KALENUIK   David Kalenuik 


 

The signature of
LAKE VICTORIA MINING COMPANY, INC.
was affixed hereto by its authorized signatory:

 

By:     DAVID GAMACHE   Signature     David Gamache, President   Name (printed)
and title


 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------